EXHIBIT 99.1 Grant Park Fund Weekly Commentary For the Week Ended March 5, 2010 March 5, 2010 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units 1.2% 1.2% -6.3% Class B Units 1.2% 1.2% -6.4% Legacy 1 Class Units 1.2% 1.2% -5.9% Legacy 2 Class Units 1.1% 1.2% -5.9% GAM 1 Class Units 0.9% 1.0% -6.2% GAM 2 Class Units 0.9% 1.0% -6.2% GAM 3 Class Units 0.9% 1.0% -6.5% S&P 500 Total Return Index2 3.1% 3.1% 2.5% Barclays Capital U.S. Long Government Index2 -1.2% -1.2% 1.6% 1 Subject to independent verification. 2 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs Sector/Market Price Action Cause Grains markets Decrease Weak forecasts for U.S. exports caused by U.S. dollar strength Corn Decrease Reports showing large corn yields from Argentine farmers Soybeans Decrease Sharp reduction in bio-diesel production in January Grant Park’s longer-term trading advisors are predominantly long the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Currencies Sector/Market Price Action Cause Japanese Yen Decrease Better-than-expected U.S. payroll estimates for February Great British Pound Decrease Uncertainty surrounding the outcome of the upcoming British election Australian Dollar Increase Strong economic data from the region Grant Park’s longer-term trading advisors are predominantly short the currency sector.Grant Park’s shorter-term trading advisors are also predominantly short the sector. Energy Sector/Market Price Action Cause Crude Oil Increase Optimism for the U.S. economy following Friday’s jobs report Natural Gas Decrease Energy Information Agency reports stating that the natural gas surplus has increased Grant Park’s longer-term trading advisors are predominantly long the energy sector, as are Grant Park’s shorter-term trading advisors. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
